Citation Nr: 1609151	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in September 2012 .  The RO issued a statement of the case (SOC) in September 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in October 2013.  In October 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for residuals of the mumps disease has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.  


As a preliminary matter, on the VA Form 9, the Veteran classified his appeal for hearing loss to be only for the left ear, and bilateral tinnitus.  The RO certified bilateral hearing loss and tinnitus to the Board, and later at the Board Hearing in October of 2015, the Veteran maintained his belief that he is entitled to service connection for bilateral hearing loss, and not just left ear hearing loss.  Therefore, the issues before the Board remain entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran is claiming service connection for bilateral hearing loss and tinnitus.  On the VA Form 9 the Veteran alleged an alternate theory of entitlement to service connection.   The Veteran has argued that his hearing loss and tinnitus if not directly related to service, then are a result of his exposure to the mumps disease.  The Veteran had mumps during service, which has been confirmed by evidence in the service treatment records.  The Veteran underwent treatment for mumps in March 1971, and was hospitalized as a result of the severity of his illness.

In this case, service treatment records are negative for complaints, diagnoses, or treatment for hearing loss or tinnitus.  The Board notes that during service the Veteran was a helicopter mechanic, and he has asserted noise exposure as a result of his duties associated with serving as a helicopter mechanic.  The Veteran reported hearing difficulties and tinnitus which began during service.  The Veteran reported bilateral constant high pitch tinnitus that would worsen during service after weapons were fired.

The Veteran underwent a QTC examination in June 2012.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury, event or illness, and the rationale provided was that the Veteran's hearing loss was normal at separation.  The examiner went on to state that tinnitus is at least as likely as not associated with hearing loss.  The Board notes an explanation or opinion with regard to the relationship between tinnitus and service was not addressed.  

In this case, given the Veteran's claim of a relationship between exposure to mumps during service, which has been conceded, and hearing loss and tinnitus, the Board finds that the Veteran should be afforded a VA examination with medical opinion determining whether the Veteran's hearing loss or tinnitus are caused by or related to exposure to the mumps disease during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran submitted statements and medical evidence linking hearing loss to mumps.  The Veteran's representative has also noted that multiple studies have provided a positive association between hearing loss, tinnitus and mumps.  The evidence submitted consists of studies indicating mumps causes damage in the cochlear aspects of the ear structure, which can cause tinnitus and hearing loss.  

Based on his allegations and the above noted studies, the Board finds that an examination and opinion is warranted.  The clinician should consider the severity of the Veteran's hearing loss and tinnitus, if pertinent.  The clinician should take into consideration the service treatment records which show a diagnosis and treatment for mumps in February 1971.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss and tinnitus.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for VA examination by a medical professional with appropriate expertise to determine the nature and etiology of any bilateral hearing loss disability and tinnitus that the Veteran now has.  The entire claims file, to include a complete copy of this REMAND is to be made available to the examiner for review.  The examiner must informed that the Veteran's account of exposure to loud noise as a helicopter mechanic in service, and his having contracted the mumps (in February 1971) during service is to be accepted as an event and illness that occurred in service.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to an opinion that addresses the following questions:

a. Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's in-service exposure to loud noise caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In making this assessment, the examiner should take into consideration the frequency and duration of the Veteran's exposure to loud noise in service as a helicopter mechanic.

b. Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's in-service exposure to loud noise caused any acoustic damage that has resulted in, or is related to, any tinnitus that he now has?  In making this assessment, the examiner should take into consideration the frequency and duration of the Veteran's exposure to loud noise in service as a helicopter mechanic.

c. Is it at least as likely as not (i.e., 50 percent probability or more) that the mumps contracted by the Veteran in service caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In making this assessment, the examiner should take into consideration the medical literature and medical text data provided by the Veteran and his representative.

d. Is it at least as likely as not (i.e., 50 percent probability or more) that the mumps contracted by the Veteran in service caused any acoustic damage that has resulted in, or is related to, any tinnitus that he now has?  In making this assessment, the examiner should take into consideration the medical literature and medical text data provided by the Veteran and his representative.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

3. Readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

